DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thomson (US 2005/0199741 A1).
Regarding claim 1, Thomson discloses a radiation dermatitis prevention apparatus (delivery system 1; para [0039]; Fig. 1; para [0039]-[0043]); para [0039] teaches pad 7 may be impregnated with a medicament), comprising: a pack (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2), including:
a pocket (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2), including a face panel (flexible member 3 or face 19; para [0044]; Fig. 2) and a back panel (one face of pouch 17; para [0043]; Fig. 2), wherein the panels are secured to each other along their respective peripheries in such a way as to define an opening (parallel seams 13; para [0041] teaches the parallel seams 13 are stitched; Fig. 1 and [0043] teaches flexible member 15 comprises a pouch made of two squares of material sewn together at three sides; Fig. 2; opening 9 is illustrated in Fig. 1 and an opening is illustrated in Fig.2 but it is not labeled), wherein the face panel (flexible member 3 or face 19; para ) is constructed from a material suitable for contact with a patient's skin and which readily permits fluid to flow through its thickness (para [0040] teaches flexible member 3 is made of a light cotton muslin; para [0043] teaches other face 19 is made of a fine cotton muslin; para [0012]-[0013] teaches cotton mesh allowing medicament passage and facing wearer's skin); and 
an insert (absorbent pad 7;para [0039]-[0042]; Fig. 1) sized to fit in the opening and made of a material which is suitable for holding and releasing a radiation cream in viscous fluid form (intended use; para [0027]-[0028]).
Regarding claim 2, dependent from claim 1, Thomson discloses the claim limitation wherein the face panel (flexible member 3 or face 19; para [0044]; Fig. 2) is constructed from cotton mesh fabric (para [0040] teaches flexible member 3 is made of a light cotton muslin; para [0043] teaches other face 19 is made of a fine cotton muslin; para [0013] teaches the cotton material is a mesh.).
Regarding claim 8, dependent from claim 1, Thomson discloses the claim limitation wherein the pack (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2) includes one or more connectors (heat activated adhesive upon 17; Fig. 2; para [0043]) arranged to permit the pack to be connected to another pack or to a securing apparatus (para [0043] teaches the pack is secured to fabric onto which the pouch is ironed.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2005/0199741 A1) in view of Liu (CN 107198607 A).
Regarding claim 3, dependent from claim 1, Thomson is silent regarding the claim limitation wherein the back panel is constructed from a material which is resistant to ultraviolet radiation in order to protect a patient's skin from ultraviolet radiation damage.
In a similar art, Liu teaches a medicament delivery apparatus (adhesive layer 3, porous permeable foam 5, waterproof cloth layer 6, anti-ultraviolet coating layer 7 comprising a front panel [adhesive layer 3; Fig. 1] and a back panel [anti-ultraviolet coating 7]; Fig. 1); wherein the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Thomson to employ the ultraviolet protection material of Liu to protect a wearer's skin from additional radiation damage while outside in the sunlight or otherwise subjected to potentially damaging radiation.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2005/0199741 A1) in view of Verdicchio (US 6,156,323 A).
Regarding claim 4, dependent from claim 1, Thomson is silent regarding the claim limitation wherein the back panel (one face of pouch 17; para [0043]; Fig. 2) is constructed from a material which is moisture-proof in order to prevent a patient's clothing from being stained by radiation cream when worn under clothing.
In a similar art, Verdicchio teaches pouches for the delivery of tropical drugs and cosmetics. Verdicchio teaches a pouch (pouch 10; col 5 In 50 to col 6 In 8; Fig. 1-2;), comprising a front panel (delivery facing 40 having a detachable cover 50; Fig. 1-2) and a back panel (Impervious backing 20; Fig. 2); wherein the back panel is constructed from a material which is moisture-proof in order to prevent a patient's clothing from being stained by radiation cream when worn under clothing (Fig. 2; col 5 In 50 to col 6 In 8 teaches impervious back layer 20 inherently preventing passage of a gel or paste containing moisture so that delivery of gel or paste is directed through the delivery face 40).  

As pertaining to claim 5, Thomson teaches the apparatus of claim 1, but is silent wherein the insert (absorbent pad 7; para [0039]-[0042]; Fig. 1) is constructed from a material which is moisture-proof in order to prevent a patient's clothing from being stained by radiation cream when worn under clothing.
In a similar art, Verdicchio teaches pouches for the delivery of tropical drugs and cosmetics. Verdicchio teaches a pouch (pouch 10; col 5 In 50 to col 6 In 8; Fig. 1-2;), comprising a front panel (delivery facing 40 having a detachable cover 50; Fig. 1-2) and a back panel (Impervious backing 20; Fig. 2); wherein the back panel is constructed from a material which is moisture-proof in order to prevent a patient's clothing from being stained by radiation cream when worn under clothing (Fig. 2; col 5 In 50 to col 6 In 8 teaches impervious back layer 20 inherently preventing passage of a gel or paste containing moisture so that delivery of gel or paste is directed through the delivery face 40).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the insert (pad) of Thomson to employ the impervious material of Verdicchio so that the delivery of a liquid, gel or paste is directed through the delivery face and is not directed to the 
Regarding claim 6, dependent from claim 5, Thomson is silent regarding the claim limitation wherein the insert is constructed from plastic sheeting.  
However, Verdicchio further discloses wherein the insert is constructed from plastic sheeting (polyethylene sheeting; col 7 In 56-58).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the insert (pad) of Thomson to employ the impervious material such as plastic of Verdicchio so that the delivery of a liquid, gel or paste is directed through the delivery face to the user and is not directed to the back side of the insert near the user’s outer cloths, which avoids liquid damage to a wearer's clothing during apparatus use.
Regarding claim 7, dependent from claim 1, Thomson is silent regarding the claim limitation wherein the insert includes surface apertures to hold radiation cream.
In a similar art, Verdicchio teaches pouches for the delivery of tropical drugs and cosmetics.  As an example, Verdicchio teaches a pouch (pouch 10; col 5 In 50 to col 6 In 8; Fig. 1-2), comprising a delivery layer (delivery face 40; col 5 In 50 to col 6 In 8; Fig. 1-2) including surface apertures (Fig. 1-2 illustrate unlabeled apertures upon 40; col 5 In 18-38) to hold radiation cream (col 5 In 26-38 states “Those of ordinary skill in the art can adjust the viscosity of the active ingredient formulation, depending upon the aperture-size of the delivery facing, or vice versa.  Components of acceptable gels, creams or ointments are well-known to those of ordinary skill.”).
 modify the apparatus of Thomson such that the insert employs the apertures of Verdicchio in order to effectively time-delay delivery of a therapeutic cream and prolong relief as taught by Verdicchio.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2005/0199741 A1) in view of Horn (US 2009/0138064 A1).
Regarding Claim 9, dependent from claim 8, Thomson is silent regarding the claim limitation wherein the connectors are snap fasteners.
In a similar art, Horn teaches medical garments for support and therapy.  For example, Horn teaches a therapeutic garment (garment 100 having auxiliary support straps 8 with hook or pile arrangements as fasteners 12, 41; para [0050]-[0054]; Fig. 1), comprising connectors (hook or pile arrangement fasteners 12, 41; para [0050]-[0054]; Fig. 1) wherein said connectors are snap fasteners (para [0054] states “Although hook and fasteners are preferred, for each hook or pile fastener on the garment 100, 200, other reversible closing or locking mechanisms may be used, such as, for example, snaps, belts, ties, hooks, clips and the like.”).  In addition, para [0096] teaches snaps may be used as fasteners for reversibly and detachably affixing an auxiliary support strap.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the delivery pack of Thomson to employ the fasteners of Horn to attach the delivery 
Regarding claim 10, dependent from claim 8, Thomson is silent the claim limitation wherein further comprising: a belt provided with end connectors which can be coupled to each other to secure the belt in place around a patient’s waist; and the belt including at least one connector along its length which permits the belt to be connected to the pack or to another piece of securing apparatus.
In a similar art, Horn teaches medical garments for support and therapy.  For example, Horn teaches a therapeutic garment (garment 100 having strap 82; para [0101]-[0104]; Fig. 6C-D) comprising a belt (straps 82; para [0101]-[0104]; Fig. 6C-D; para [0097] states “A thermal support strap 82 is depicted in FIGS. 6C and 6D. They essentially comprise an elastic belt-like structure that may be used to add additional compression, support and thermal therapy to the lower back, especially the lumbar region. Preferably, they 80, 82 are formed of elastically deformable materials described herein with respect to the garment 100.”) provided with end connectors which can be coupled to each other to secure the belt in place around a patient's waist (fasteners 90, 92, 76, 78; Fig. 6C-D); and the belt including at least one connector (42 upon 66, 68, 70; Fig. 6C-D, 3A; para [0103], [0079]) along its length which permits the belt to be connected to the pack or to another piece of securing apparatus (pouches 66, 68, 70; para [0103], [0079]; Fig. 6C-D, 3A; para [0103] states “These pouches 66, 68, 70 are substantially the same as depicted and described with respect to spinal and abdominal pouches 26, 28, 30, 32.”; para [0069] teaches pouches 26, 28, 30, and 32 are each a securing apparatus that hold a thermal unit 40 against a user’s body).
 modify the pack of Thomson to employed the belt of Horn to provide a targeted therapeutic application to a part of the body without the user having to hold the assembly against their own body as taught by Horn.
Regarding claim 11, dependent from claim 8, Thomson is silent regarding the claim limitation wherein further comprising: a shoulder strap assembly including two or more parallel spaced-apart straps each having end connectors at distal ends thereof, and a band of connecting material interconnecting the straps; and additional connectors which permit the shoulder strap assembly to be connected to the pack or to another piece of securing apparatus.
In a similar art, Horn teaches medical garments for support and therapy.  For example, Horn teaches a therapeutic garment (garment 100 having straps 82; para [0101]-[0104]); Fig. 6C-D) comprising a shoulder strap assembly (two instances of back shoulder straps 8; para [0051] or back shoulder straps 10; para [0067]; illustrated in Figs. 5, 7-11; para [0067], [0125]) including two or more parallel spaced-apart straps (Fig. 5 illustrates two back shoulder straps 8 that are parallel spaced-apart; Fig. 5) each having end connectors (hook or pile fastener 12; para [0053]; Fig. 11) at distal ends thereof, and a band of connecting material interconnecting the straps (front side 98 connects the two shoulder straps 8; para [0063]; Fig. 5); and additional connectors (mechanical fastener 48; para [0125]; Fig. 11) which permit the shoulder strap assembly to be connected to the pack (base member 55; para [0125]; connected to outer-inner flaps 47, 49; para [0125]; Fig. 11) or to another piece of securing apparatus. 
 modify the pack of Thomson to employ the straps of Horn, in order to provide a targeted therapeutic application to a part of the body without the user having to hold the assembly against their own body.
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2005/0199741 A1) in view of Okuyama (US 4,617,187 A).
Regarding claim 12, Thomson teaches a method of treating radiation dermatitis, comprising: providing a pack (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2), including:
a pocket (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2) including a face panel (flexible member 3 or face 19; para [0044]; Fig. 2) and a back panel (one face of pouch 17; para [0043]; Fig. 2), wherein the panels are secured to each other along their respective peripheries in such a way as to define an opening (parallel seams 13; para [0041] teaches the parallel seams 13 are stitched; Fig. 1 and [0043] teaches flexible member 15 comprises a pouch made of two squares of material sewn together at three sides; Fig. 2; opening 9 is illustrated in Fig. 1 and opening is illustrated in Fig.2 but it is not labeled), wherein the face panel (flexible member 3 or face 19; para [0044]; Fig. 2) is constructed from a material suitable for contact with a patient’s skin and which readily permits fluid to flow through its thickness (para [0040] teaches flexible member 3 is made of a light cotton muslin; para [0043] teaches other face 19 is made of a fine cotton muslin; para [0012]-[0013] teaches cotton mesh allowing medicament passage and facing wearer's skin); and wherein the pocket includes one or more connectors (para [0043] teaches heat activated 
an insert (absorbent pad 7;para [0039]-[0042]; Fig. 1) sized to fit in the opening and made of a material which is suitable for holding and releasing a radiation cream in viscous fluid form (intended use; para [0027]-[0028])
loading the insert with radiation cream (para [0012]-[0013], [0027]-[0028]); 
placing the insert into the pocket (para [0039]); and 
placing the pack (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2) against a body part, with the face panel in contact with the skin of the body part, such that the radiation cream is able to flow from the insert through the face layer to contact the skin and provide a therapeutic benefit (para [0012]-[0013], [0027]-[0029]).  Thomson is silent regarding the claim limitation of treating radiation dermatitis; and loading the insert with radiation cream. 
In a similar art, Okuyama teaches a method of treating radiation dermatitis (col 2, In 58 to col 3, In22), comprising providing a radiation cream including ubidecarenone (col 5 In 13-50).  The abstract states, application of ubidecarenone in the form of an ointment has been proven to be effective for treatment of various skin disorders caused by radiation, such as radiation ulcers and radiation dermatitis.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Thomson to employ the radiation cream (such as one including ubidecarenone) of Okuyama to effectively treat radiation dermatitis.  
Claims 13 -14  are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2005/0199741 A1) in view of Okuyama (US 4,617,187 A), further in view of Horn (US 2009/0138064 A1).
Regarding claim 13, dependent from claim 12, Thomson is silent the claim limitation wherein further comprising: providing a belt provided with end connectors which can be coupled to each other to secure the belt in place around a patient's waist, the belt including at least one connector along its length; and connecting the belt to the pack with their connectors mutually engaged, such that the belt holds the pack (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2) against one or multiple body parts.
In a similar art, Horn teaches medical garments for support and therapy.  For example, Horn teaches a therapeutic garment (garment 100 having strap 82; para [0101]-[0104]; Fig. 6C-D) comprising a belt (straps 82; para [0101]-[0104]; Fig. 6C-D; para [0097] states “A thermal support strap 82 is depicted in FIGS. 6C and 6D. They essentially comprise an elastic belt-like structure that may be used to add additional compression, support and thermal therapy to the lower back, especially the lumbar region. Preferably, they 80, 82 are formed of elastically deformable materials described herein with respect to the garment 100.”) provided with end connectors which can be coupled to each other to secure the belt in place around a patient's waist (fasteners 90, 92, 76, 78; Fig. 6C-D); and the belt including at least one connector (42 upon 66, 68, 70; Fig. 6C-D, 3A; para [0103], [0079]) along its length which permits the belt to be connected to the pack (pouches 66, 68, 70; para [0103], [0079]; Fig. 6C-D, 3A; para [0103] states “These pouches 66, 68, 70 are substantially the same as depicted and described with respect to spinal and abdominal pouches 26, 28, 30, 32.”; para [0069] teaches pouches 26, 28, 30, and 32 are each a securing and 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Thomson in view of Okuyama to employ the belt of Horn with the pack of Thomson to provide a targeted therapeutic application to a part of the body without the user having to hold the assembly against their own body as taught by Horn.
Regarding claim 14, dependent from claim 12, Thompson in view of Okuyama is silent regarding the claim limitation wherein further comprising: providing a shoulder strap assembly including two or more parallel spaced-apart straps each having end connectors at distal ends thereof, and a band of connecting material interconnecting the straps, and additional connectors: and connecting the should strap assembly to the pack (pouch 3; para [0040]; Fig.1 or pouch 17; para [0043], Fig. 2) with their connectors mutually engaged, such that the belt holds the pack against one or multiple body parts.
In a similar art, Horn teaches medical garments for support and therapy.  For example, Horn teaches a therapeutic garment (garment 100 having straps; para [0101]-[0104]); Fig. 6C-D), comprising a shoulder strap assembly (two instances of back shoulder straps 8; para [0051] or back shoulder straps 10; para [0067]; illustrated in Figs. 5, 7-11; para [0067], [0125]) including two or more parallel spaced-apart straps (Fig. 5 illustrates two shoulder straps 8 that are parallel and spaced apart) each having end connectors (loop 24 connected to shoulder strap 8 in Fig 10 or hook and pile fastener 12 connected to strap 8 in Fig. 11) at distal ends thereof, and a band of connecting material (front side 98 interconnecting the two shoulder straps 8; 
connecting the strap assembly to the pack with their connectors mutually engaged, such that the belt holds the pack against one or multiple body parts (base member 55 acting as bra to support the breast).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Thomson in view of Okuyama to employ the straps of Horn to hold the pack of Thomson against a body part to provide a targeted therapeutic application to a patient without the user having to hold the assembly against their own body.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2005/0199741 A1) in view of Okuyama (US 4,617,187 A), further in view of Chao (US 6,425,913 B1).
Regarding claim 15, dependent from claim 12, Thomson in view of Okuyama is silent regarding the claim limitation wherein further comprising connecting two or more of the packs together with their connectors mutually engaged.
In a similar art, Chao teaches a therapeutic garment (waist pad 1; col 3 In 35-51; Fig. 6), comprising two packs (col 3, ln 41-47 states “A jointing portion 5 is installed at a proper position at one end of the electrical heating correcting waist pad 1.  The jointing portion 5 has a pad capable of sticky repeatedly for combining two electrical heating correcting pads 1 so that the electrical heating correcting waist pads 1 extends to the waist and back of the human body.”) 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Thomson in view of Okuyama to have employed the connector of Chao in order to provide a targeted therapeutic application to additional body parts without the user having to hold the assembly against their own body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J FEULNER/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781